Affirmed and Memorandum Opinion filed November 17, 2011.




                                        In The

                     Fourteenth Court of Appeals
                                   ____________

                                 NO. 14-11-00511-CR
                                 NO. 14-11-00512-CR
                                   ____________

                      JASMINE MARIE TORRES, Appellant

                                          V.

                         THE STATE OF TEXAS, Appellee


                      On Appeal from the 208th District Court
                               Harris County, Texas
                     Trial Court Cause Nos. 1229619 & 1301028


                           MEMORANDUM OPINION

      In cause number 1229619, appellant entered a plea of guilty, without an agreed
recommendation on punishment, to aggravated robbery with the use of a deadly weapon.
On August 26, 2010, the trial court deferred a finding of guilt and placed appellant on
community supervision for six years.     The State subsequently moved to adjudicate
appellant’s guilt, alleging that appellant had committed another aggravated robbery
offense with the use of a deadly weapon. Appellant entered a plea of true to the State’s
motion to adjudicate. In cause number 1301028, appellant entered a plea of guilty,
without an agreed recommendation on punishment, to the second aggravated robbery
offense. On June 6, 2011, the trial court sentenced appellant to confinement for twenty
years in the Institutional Division of the Texas Department of Criminal Justice in each
case, with the sentences to be served concurrently. Appellant filed a timely notice of
appeal in each case.

       Appellant’s appointed counsel filed a brief in which he concludes that these appeals
are wholly frivolous and without merit. The brief meets the requirements of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional evaluation of
the records and demonstrating why there are no arguable grounds to be advanced. See
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

       A copy of counsel’s brief was delivered to appellant. Appellant was advised of the
right to examine the appellate records and file a pro se response. See Stafford v. State, 813
S.W.2d 503, 510 (Tex. Crim. App. 1991). As of this date, more than forty-five days has
passed, and no pro se response has been filed.

       We have carefully reviewed the records and counsel’s brief and agree that these
appeals are wholly frivolous and without merit. Further, we find no reversible error in the
records. We are not to address the merits of each claim raised in an Anders brief or a pro
se response when we have determined there are no arguable grounds for review. See
Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

       Accordingly, the judgments of the trial court are affirmed.



                                          PER CURIAM


Panel consists of Justices Brown, Boyce, and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                             2